DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on May 26, 2022 are entered into the file. Currently, claims 12, 13 and 19 are amended; claims 2 and 5 are cancelled; resulting in claims 1, 3, 4, 6-20 pending for examination.

 Response to Arguments
Response-Claim Objections
The previous objections to claims 12 and 13 are overcome by the amendments to each of the claims dependencies made in the response filed May 26, 2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by Applicants amendment to the claim in the response filed May 26, 2022.

Response-Double Patenting
The previous double patenting rejections of claims 1 and 3, 17, and 19 of the instant application over claims 1 and 5, 19 and 20 respectively, of U.S. Patent No. 10,943,511 are overcome by the Terminal Disclaimer filed and approved on May 26, 2022. 


Reasons for Allowance
Claims 1, 3, 4 and 6-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application. 

Klots et al. teaches a method of revealing exposure of a substrate, such as a consumer package, to an environmental stimulus, such as heat, pressure, liquid or vapor, wherein a substrate includes at least one indicia thereon comprising chromatically selected scattering particles which exhibit a color change in response to the environmental stimulus ([0002-0010, 0018-0034, 0036-0038]). 
The indicia (first layer), comprising the chromatically selected scattering particles, is printed or coated onto the substrate, and may be in in the form of a picture, text, barcode, logo, or other pattern, and the color change can be detected visually or using instrumentation known to those of skill in the art ([0018-0020]). The indicia comprising chromatically selected scattering particles can be incorporated into coating used for packaging and may be used to reveal information regarding he packaging such as authenticity, shipment environment, reducing/identifying counterfeit, etc. ([0018]). The coatings include at least one indicia, such that when exposed to an environmental stimulus such as heat, pressure, solvent, vapor, the indicia changes color due to a change in the light scattering of the chromatically selected scattering particles, thus revealing information that may be encoded in the picture, text, barcode, logo, or other pattern ([0020-0024]). The chromatically selected scattering particles can be inorganic particles such as glass particles and titanium dioxide particles; hollow particles such as voided microspheres comprised of polymer, glass or ceramic; solid particles or combinations thereof ([0029-0033]). Klots et al. further teaches that the indicia can be concealed until a time that its required to be revealed, is triggered by a certain event or can be used to determine how long a substrate is exposed to a certain environmental stimulus , wherein exposure of from minutes to hours to week may be readily detectable ([0048, 0054]). 
The chromatically selected scattering particles are incorporated in the indicia by having a surrounding medium which is simply a medium that occupies the volume between the particles (particles embedded in a polymer), and may be a polymer including a resin or a binder well known in the art ([0036]). The indicia layer (first layer) can also be overcoated with a protective layer (second layer) including transparent or semi-transparent coatings or laminations such as plastic ([0037]).
The substrate is comprised of known substrates such as paper, paperboard, glass, metal, plastic and rubber substrates, wherein the substrate can be adhered to the consumer package using suitable means such as glue, adhesive or a pressure sensitive adhesive (attachment structure) ([0037]). 
Byrne et al. teaches a time-dependent label comprising a color change layer containing a substance, such as an ink, that changes color, light reflectivity or light transmissivity when in contact with a gas, vapor or in the presence of certain light frequencies, such as UV ([0004-0013, 0036]). Bryne et al. further teaches that the color change layer is covered by a first layer having a porosity or permeability that differs among areas of the label to provide different permeabilities to gas or vapor, thus affecting the time it takes to produce the color change effect ([0004-0014, 0018-0036, 0040, 0068-0078]). 
Neither Klots et al. nor Bryne et al. teach the newly added feature recited in independent claims 1, 17 and 19, wherein the particles are encapsulated into one or more encapsulation devices that have a porosity corresponding to the predetermined time period after which a color change occurs. An encapsulation device is not taught or suggested by the aforementioned references, nor would it have been obvious to modify the reference to meet the limitations of the claim. 
The additional references used in the previous office action to Hechler et al. (US 6,398,862), Marchant et al. (US 2011/0239885) and Utz (US 2018/0137787) do not cure the deficiencies of Klots et al. in view of Bryne et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785






/LAURA C POWERS/Primary Examiner, Art Unit 1785